MEMORANDUM2
Amadeo Conyers appeals his conviction by guilty plea and sentence for one count of possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Conyers’ counsel, the federal public defender, has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw on the ground that there are no colorable claims for appeal. Conyers did not file a pro se supplemental brief. Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues.
Counsel’s motion to withdraw is GRANTED and the district court’s judgment is
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.